DAVIDSON, Judge.
This is a conviction for the crime of abortion; the punishment, two years in the penitentiary.
The statement of facts before us bears neither the approval of counsel for the state and for the appellant, nor that of the trial court. The court reporter, alone, certifies to the correctness of the facts therein set forth.
Such a statement of facts does not meet the requirements of Art. 759a, Vernon’s C. C. P., and is not entitled to be considered.
Without a statement of facts, the bills of exception appearing in the record cannot be appraised.
No error appearing, the judgment is affirmed.
Opinion approved by the court.